DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/631,424, filed on 15 January 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Amendment
Claims 1-18, 41 and 45 remain pending in the application, while claims 19-40, 42-44 and 46 have been cancelled.
Claim Objections
Claims 2-18 are objected to because of the following informalities:
Claim 2 recites "the robot base coordinate system". There is no prior recitation of the robot base coordinate system, therefore the element lacks antecedent basis. For the purpose of examination, "the robot base coordinate system" will be read as "a robot base coordinate system.
Claim 12 recites "the robot base and environment coordinate systems". There is no prior recitation of robot base and environment coordinate systems, therefore the elements lack antecedent basis. For the purpose of examination, "the robot base and environment coordinate systems" will be read as "
Claims 2-18 recite “A system according to…”. It is recommended to amend “A system according to…” to “The system according to…” in order to avoid any antecedent basis issues.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-8, 10, 17, 41 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terada (US 20170028550 A1 and Terada hereinafter).
Regarding Claim 1
Terada teaches a system for performing interactions within a physical environment (see all Figs.; [0001] and [0008]), the system including: 
a) a robot base that undergoes movement relative to the environment (see Figs. 1, 5, etc., main body 4; [0003], [0006], [0008], and [0033]); 
b) a robot arm mounted to the robot base, the robot arm including an end effector mounted thereon (see Figs. 1-3, 5, etc., arms 5 and hand 6, "movable unit"; [0008], and [0033 "The arms 5 and the hand 6 constitute a movable unit"]); 
c) a tracking system that measures a robot base position indicative of a position of the robot base relative to the environment (see Figs. 2-3, etc., vision sensor 2; [0036] and [0060]-[0061]); and 
d) a control system (see Fig. 2, control unit 11; [0039]) that: 
i) acquires an indication of an end effector destination (see Figs. 3-4; [0008 "...a teaching position for teaching the robot a transport route of a workpiece is registered in the storage unit…"], [0009], [0043]-[0044] and [0065]); 
ii) determines a reference robot base position (see "reference position data"/"reference workpiece position data", Figs. 3-4; [0008 "...registers in the storage unit reference position data representing a positional relation between a workpiece picked up by the movable unit and the main body or a positional relation between the movable unit and the main body..."], [0045], [0051]-[0053], [0056], [0063] and [0074]); 
iii) calculates an end effector path extending to the end effector destination at least in part using the reference robot base position (see Figs. 3-4; [0008 "...a teaching position for teaching the robot a transport route of a workpiece is registered in the storage unit…"], [0009], [0043]-[0044] and [0065]); 
iv) determines a current robot base position using signals from the tracking system (see Figs. 5-6; "position data"/"workpiece position data", [0008 "... the control unit registers a difference between position data representing a positional relation between a workpiece picked up by the movable unit and the main body and the reference position data in the storage unit, when the reference position data representing a positional relation between the movable unit and the main body is registered in the storage unit, the control unit registers a difference between position data representing a positional relation between the movable unit and the main body and the reference position data in the storage unit..."], [0009], [0054]-[0056], and [0060]-[0063]); 
v) calculates a correction based on the current robot base position, the correction being indicative of a path modification (see Fig. 21; [0008 "...the control unit corrects the teaching position on a basis of the difference read from the storage unit."], [0009], [0056], [0065]-[0070] and [0078]); 
vi) generates robot control signals based on the end effector path and the correction (see [0065], [0071] and [0078]); 
vii) applies the robot control signals to the robot arm to cause the end effector to be moved in accordance with the end effector path and the path modification towards the destination (see [0065], [0071] and [0078]); and 
viii) repeats steps (iv) to (vii) to move the end effector towards the end effector destination (see [0065], especially [0065 "...the control unit 11 can correct each of the registered teaching positions on the basis of the difference."], [0053], [0068], [0071] and [0129]).
Regarding Claim 3
Terada teaches the system according to claim 1 (as discussed above in claim 1), 
wherein the control system: 
a) determines an end effector position (see Figs. 3-4; [0008 "...a teaching position for teaching the robot a transport route of a workpiece is registered in the storage unit…"], [0009], [0043]-[0044], [0065] and [0071]); and 
b) calculates the end effector path using the end effector position (see Figs. 3-4; [0008 "...a teaching position for teaching the robot a transport route of a workpiece is registered in the storage unit…"], [0009], [0043]-[0044], [0065] and [0071]).
Regarding Claim 5
Terada teaches the system according to claim 1 (as discussed above in claim 1), 
wherein the control system: 
a) calculates a robot base deviation based on the robot base position and an expected robot base position (see Figs. 5-6, [0058], [0063]-[0064]); and 
b) calculates the correction based on the robot base deviation (see [0065]).
Regarding Claim 6
Terada teaches the system according to claim 5 (as discussed above in claim 5), 
wherein the expected robot base position is based on at least one of: 
a) an initial robot base position (see [0003], [0045] and [0051]-[0056]); 
b) the reference robot base position (see "reference position data"/"reference workpiece position data", Figs. 3-4; [0008 "...registers in the storage unit reference position data representing a positional relation between a workpiece picked up by the movable unit and the main body or a positional relation between the movable unit and the main body..."], [0045], [0051]-[0053], [0056], [0063] and [0074]); and 
c) a robot base path extending to the robot base reference position (see Figs. 5-6).
Regarding Claim 7
Terada teaches the system according to claim 1 (as discussed above in claim 1), 
wherein the reference robot base position is at least one of: 
a) a current robot base position (see [0045]-[0053]); and 
d) an intended robot base position when end effector reaches the end effector destination (see [0045]-[0053] and [0054]-[0055]).
Regarding Claim 8
Terada teaches the system according to claim 1 (as discussed above in claim 1), 
wherein the correction takes into account at least one of: 
a) unintentional movement (see [0003] and [0055 "When the robot 1 is to be reinstalled, even if the robot operator returns the robot 1 to the original working position on the basis of a mark, a certain amount of change in the positional relation between the transport route of the workpiece 7 and the robot 1 is caused with respect to the original positional relation."]); and 
b) intentional movement (see [0054 "In this case, the robot operator moves the robot 1 with the intention of reinstalling it at its original working position after it has undergone repair or maintenance."], [0066] and [0075]).
Regarding Claim 10
Terada teaches the system according to claim 1 (as discussed above in claim 1), 
wherein the control system scales the correction based on a relative distance of the current end effector position from the end effector destination (see [0063]-[0065]).
Kawamura and Li (see references below) additionally teach the above limitation. See Kawamura at Fig. 6; [0063], [0069]-[0074] and [0235]-[0236]. See Li at Fig. 6; [0095].
Regarding Claim 17
Terada teaches the system according to claim 1 (as discussed above in claim 1), 
wherein for an end effector path having a non-zero path length, the path modification returns the end effector to the end effector path (see [0064]-[0065], [0071] and [0078]).
Kawamura and Li (see references below) additionally teach the above limitation. See Kawamura at Fig. 6; [0063], [0069]-[0074], [0120] and [0235]-[0236]. See Li at Fig. 6; [0092], [0095].
Regarding Claim 41
Terada teaches a method for performing interactions within a physical environment using a system (see all Figs.; [0001] and [0008]) including: 
a) a robot base that undergoes movement relative to the environment (see Figs. 1, 5, etc., main body 4; [0003], [0006], [0008], and [0033]); 
b) a robot arm mounted to the robot base, the robot arm including an end effector mounted thereon (see Figs. 1-3, 5, etc., arms 5 and hand 6, "movable unit"; [0008], and [0033 "The arms 5 and the hand 6 constitute a movable unit"]); and 
c) a tracking system that measures a robot base position indicative of a position of the robot base relative to the environment (see Figs. 2-3, etc., vision sensor 2; [0036] and [0060]-[0061]), and wherein the method includes, in a control system (see Fig. 2, control unit 11; [0039]): 
i) acquiring an indication of an end effector destination (see Figs. 3-4; [0008 "...a teaching position for teaching the robot a transport route of a workpiece is registered in the storage unit…"], [0009], [0043]-[0044] and [0065]); 
ii) determining a reference robot base position (see "reference position data"/"reference workpiece position data", Figs. 3-4; [0008 "...registers in the storage unit reference position data representing a positional relation between a workpiece picked up by the movable unit and the main body or a positional relation between the movable unit and the main body..."], [0045], [0051]-[0053], [0056], [0063] and [0074]); 
iii) calculating an end effector path extending to the end effector destination at least in part using the reference robot base position (see Figs. 3-4; [0008 "...a teaching position for teaching the robot a transport route of a workpiece is registered in the storage unit…"], [0009], [0043]-[0044] and [0065]); 
iv) determining a current robot base position using signals from the tracking system (see Figs. 5-6; "position data"/"workpiece position data", [0008 "... the control unit registers a difference between position data representing a positional relation between a workpiece picked up by the movable unit and the main body and the reference position data in the storage unit, when the reference position data representing a positional relation between the movable unit and the main body is registered in the storage unit, the control unit registers a difference between position data representing a positional relation between the movable unit and the main body and the reference position data in the storage unit..."], [0009], [0054]-[0056], and [0060]-[0063]); 
v) calculating a correction based on the current robot base position, the correction being indicative of a path modification (see Fig. 21; [0008 "...the control unit corrects the teaching position on a basis of the difference read from the storage unit."], [0009], [0056], [0065]-[0070] and [0078]); 
vi) generating robot control signals based on the end effector path and the correction (see [0065], [0071] and [0078]); 
vii) applying the robot control signals to the robot arm to cause the end effector to be moved in accordance with the end effector path and the path modification towards the destination (see [0065], [0071] and [0078]); and 
viii) repeating steps (iv) to (vii) until the end effector destination is reached (see [0065], especially [0065 "...the control unit 11 can correct each of the registered teaching positions on the basis of the difference."], [0053], [0068], [0071] and [0129]).
Regarding Claim 45
Terada teaches a computer program product including computer executable code, which when executed by a suitably programmed control system causes the control system to control a system for performing interactions within a physical environment (see Fig. 2, storage unit and control unit 13; [0001], [0008] and [0039]), the system including: 
a) a robot base that undergoes movement relative to the environment (see Figs. 1, 5, etc., main body 4; [0003], [0006], [0008], and [0033]); 
b) a robot arm mounted to the robot base, the robot arm including an end effector mounted thereon (see Figs. 1-3, 5, etc., arms 5 and hand 6, "movable unit"; [0008], and [0033 "The arms 5 and the hand 6 constitute a movable unit"]); and 
c) a tracking system that measures a robot base position indicative of a position of the robot base relative to the environment (see Figs. 2-3, etc., vision sensor 2; [0036] and [0060]-[0061]) and wherein the control system (see Fig. 2, control unit 11; [0039]): 
i) acquires an indication of an end effector destination (see Figs. 3-4; [0008 "...a teaching position for teaching the robot a transport route of a workpiece is registered in the storage unit…"], [0009], [0043]-[0044] and [0065]); 
ii) determines a reference robot base position (see "reference position data"/"reference workpiece position data", Figs. 3-4; [0008 "...registers in the storage unit reference position data representing a positional relation between a workpiece picked up by the movable unit and the main body or a positional relation between the movable unit and the main body..."], [0045], [0051]-[0053], [0056], [0063] and [0074]); 
iii) calculates an end effector path extending to the end effector destination at least in part using the reference robot base position (see Figs. 3-4; [0008 "...a teaching position for teaching the robot a transport route of a workpiece is registered in the storage unit…"], [0009], [0043]-[0044] and [0065]); 
iv) determines a current robot base position using signals from the tracking system (see Figs. 5-6; "position data"/"workpiece position data", [0008 "... the control unit registers a difference between position data representing a positional relation between a workpiece picked up by the movable unit and the main body and the reference position data in the storage unit, when the reference position data representing a positional relation between the movable unit and the main body is registered in the storage unit, the control unit registers a difference between position data representing a positional relation between the movable unit and the main body and the reference position data in the storage unit..."], [0009], [0054]-[0056], and [0060]-[0063]); 
v) calculates a correction based on the current robot base position, the correction being indicative of a path modification (see Fig. 21; [0008 "...the control unit corrects the teaching position on a basis of the difference read from the storage unit."], [0009], [0056], [0065]-[0070] and [0078]); 
vi) generates robot control signals based on the end effector path and the correction (see [0065], [0071] and [0078]); 
vii) applies the robot control signals to the robot arm to cause the end effector to be moved in accordance with the end effector path and the path modification towards the destination (see [0065], [0071] and [0078]); and 
viii) repeats steps (iv) to (vii) to move the end effector towards the end effector destination (see [0065], especially [0065 "...the control unit 11 can correct each of the registered teaching positions on the basis of the difference."], [0053], [0068], [0071] and [0129]).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4, 9, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Terada as applied to claim 1 above, and further in view of Kawamura et al. (US 20150158181 A1 and Kawamura hereinafter).
Regarding Claim 2
Terada teaches the system according to claim 1 (as discussed above in claim 1), 
Terada additionally teaches wherein the control system: 
b) calculates an end effector path extending to the end effector destination in the robot base coordinate system (see Figs. 1, 3 etc.; [0043]-[0044]).
Terada is silent regarding:
wherein the end effector destination is defined relative to an environment coordinate system and the control system: 
a) calculates a transformed end effector destination by transforming the end effector destination from the environment coordinate system to a robot base coordinate system at least in part using the reference robot base position. 
Kawamura teaches a system for performing interactions within a physical environment (see all Figs; [0001] and [0011]), the system including:
a) a robot base (see Fig. 1, Q1; [0060]);
b) a robot arm mounted to the robot base, the robot arm including an end effector mounted thereon (see Fig. 1, links L1-L3; [0060]-[0061]);
c) a tracking system that measures a robot base position indicative of a position of the robot base relative to the environment (see Fig. 1, cameras/imager C1 and C2; [0011] and [0062]-[0064]); and
d) a control system (see Fig. 2, controller 5; [0068]) that:
i) acquires an indication of an end effector destination (see [0001], [0011] and [0016]);
wherein the end effector destination is defined relative to an environment coordinate system and the control system (see Figs. 1 and 4, "coordinate systems of the cameras", [0097]): 
a) calculates a transformed end effector destination by transforming the end effector destination from the environment coordinate system to a robot base coordinate system at least in part using the reference robot base position (see [0097], [0234] and [0255]); and 
b) calculates an end effector path extending to the transformed end effector destination in the robot base coordinate system (see [0065], [0097]-[0098] and [0239]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Kawamura to Terada. That is, it would have been obvious to modify the system of Terada to further include an environment coordinate system to define the end effector destination and instructions to calculate a transformed end effector destination by transforming the end effector destination from the environment coordinate system to the robot base coordinate system at least in part using the reference robot base position, as taught by Kawamura. 
Kawamura teaches capturing manipulator position information in an environmental coordinate system to detect deviations in the manipulator’s positions. Information from the environmental coordinate system is then transformed to the robot base coordinate system for controlling the robot. A person having ordinary skill in the art would have been motivated to modify the system of Terada in the same way to attain the same results.
Application of the known technique taught by Kawamura to the system taught by Terada would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the end effector destination is defined relative to an environment coordinate system and the control system calculates a transformed end effector destination by transforming the end effector destination from the environment coordinate system to the robot base coordinate system at least in part using the reference robot base position. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 4
Terada teaches the system according to claim 3 (as discussed above in claim 3), 
Terada is silent regarding wherein the control system determines the end effector position in a robot base coordinate system using robot arm kinematics.
Kawamura teaches wherein the control system determines the end effector position in a robot base coordinate system using robot arm kinematics (see [0023], [0035] and [0072]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Kawamura to Terada. That is, it would have been obvious to modify the system of Terada to further instruct the control system to determine the end effector position in a robot base coordinate system using robot arm kinematics, as taught by Kawamura. 
Kawamura teaches the use of robot arm kinetics in order to calculate required joint rotation angles to achieve a desired end effector destination. A person having ordinary skill in the art would have been motivated to utilize kinematics in the system of Terada in the same way to attain the same results.
Application of the known technique taught by Kawamura to the system taught by Terada would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the control system determines the end effector position in a robot base coordinate system using robot arm kinematics. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 9
Terada teaches the system according to claim 1 (as discussed above in claim 1), 
Terada further teaches wherein the correction is a vector indicative of movement (see Fig. 6, [0069]).
Terada is silent regarding wherein the correction is a vector indicative of movement in each of six degrees of freedom.
Kawamura teaches wherein the correction is a vector indicative of movement in each of six degrees of freedom (see [0024], [0031]-[0033] and [0125]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Kawamura to Terada. That is, it would have been obvious to modify the system of Terada to enable the robot to move in six degrees of freedom, as taught by Kawamura. 
Application of the known technique taught by Kawamura to the system taught by Terada would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the correction is a vector indicative of movement in each of six degrees of freedom. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 11
Terada teaches the system according to claim 10 (as discussed above in claim 10), 
Terada is silent regarding wherein the control system scales the correction using an S curve to progressively apply the correction.
Kawamura teaches wherein the control system scales the correction based on a relative distance of the current end effector position from the end effector destination (see Fig. 6; [0063], [0069]-[0074] and [0235]-[0236]),
wherein the control system scales the correction using an S curve to progressively apply the correction (see Fig. 6; [0235]-[0236]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Kawamura to Terada. That is, it would have been obvious to modify the system of Terada to further instruct the control system to scale the correction using an S curve to progressively apply the correction, as taught by Kawamura. 
Kawamura teaches executing feedback control in the shape of an S curve to bring the end effector to the end effector destination. A person having ordinary skill in the art would have been motivated to apply this known technique to the system of Terada to attain the same results.
Application of the known technique taught by Kawamura to the system taught by Terada would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the control system scales the correction using an S curve to progressively apply the correction. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 16
Terada teaches the system according to claim 1 (as discussed above in claim 1), 
Terada is silent regarding wherein for an end effector path having a zero path length, the path modification returns the end effector to the end effector destination to thereby maintain the end effector static within an environment coordinate system.
Kawamura teaches wherein for an end effector path having a zero path length, the path modification returns the end effector to the end effector destination to thereby maintain the end effector static within an environment coordinate system (see Fig. 6; [0101], [0132], [0150], and [0248]).
Li (see reference below) additionally teaches the above limitation. See Li at [0058] and [0065].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Kawamura to Terada. That is, it would have been obvious to modify the system of Terada to further instruct the control system to return the end effector to the end effector destination to maintain the end effector static within an environment coordinate system when an end effector path has a zero path length, as taught by Kawamura. 
Kawamura teaches maintaining the robot stationary when a desired end effector destination is reached. Environmental compensation terms, such a gravitation force term, are added to the joint torques to quickly return the end effector to the end effector destination. A person having ordinary skill in the art would have been motivated to apply this known technique to the system of Terada to attain the same results.
Application of the known technique taught by Kawamura to the system taught by Terada would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein for an end effector path having a zero path length, the path modification returns the end effector to the end effector destination to thereby maintain the end effector static within an environment coordinate system. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Terada as applied to claim 1 above, and further in view of Lilienthal et al. (EP 1375083 A2 and Lilienthal hereinafter).
Regarding Claim 12
Terada teaches the system according to claim 1 (as discussed above in claim 1), 
Terada further teaches wherein the control system moves the end effector between first and second end effector destinations, and wherein the control system scales the correction based on a relative distance of the current end effector position from the first and second end effector destinations (see "X0, Y0, and θ0" and "X1, Y1, and θ1"; Fig. 6; [0051]-[0065]).
Terada is silent regarding wherein the control system moves the end effector between first and second end effector destinations defined in robot base and environment coordinate systems respectively.
Lilienthal teaches a system for performing interactions within a physical environment, the system including (see Figs. 1-4; [0001]; see corresponding paragraphs in the attached reference EP_1375083_A2):
a) a robot base that undergoes movement relative to the environment (see Figs. 1-4, U1 and U2);
b) a robot arm mounted to the robot base, the robot arm including an end effector mounted thereon (see Figs. 1-4, robot arm 3);
c) a tracking system that measures a robot base position indicative of a position of the robot base relative to the environment (see "coordinate measuring device", [0009]); and
d) a control system (see [0050]) that:
i) acquires an indication of an end effector destination (see [0009] and [0053]);
wherein the control system moves the end effector between first and second end effector destinations defined in robot base and environment coordinate systems respectively, and wherein the control system scales the correction based on a relative distance of the current end effector position from the first and second end effector destinations (see Fig. 1; [0053]-[0055]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Lilienthal to Terada. That is, it would have been obvious to modify the system of Terada to further instruct the control system to move the end effector between first and second end effector destinations defined in robot base and environment coordinate systems respectively, as taught by Lilienthal. 
Lilienthal teaches this known technique in order to determine the relative position and orientation of the robot base coordinate system with respect to the environment coordinate system. A person having ordinary skill in the art would have been motivated apply this known technique to Terada to attain the same results.
Application of the known technique taught by Lilienthal to the system taught by Terada would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the control system moves the end effector between first and second end effector destinations defined in robot base and environment coordinate systems respectively. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 13
Modified Terada teaches the system according to claim 12 (as discussed above in claim 12), 
Terada further teaches wherein: 
a) no correction is applied when the current end effector position is proximate the first end effector destination (see [0051]-[0053], especially [0052 "The control unit 11 registers the reference workpiece position data (X0, Y0, and θ0) in the storage unit 13 (Step S4). Then, the robot system ends the advance preparation."]); and 
b) full correction is applied when the current end effector position is proximate the second end effector destination (see [0063]-[0065], especially [0065 "After the difference has been registered in the storage unit 13, the control unit 11 corrects the coordinates of the teaching position on the basis of the difference read from the storage unit 13 in the movement of picking up the workpiece 7 from the stage 8."]).

Claims 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Terada as applied to claim 1 above, and further in view of Li et al. (US 20180001479 A1 and Li hereinafter).
Regarding Claims 14-15
Terada teaches the system according to claim 1 (as discussed above in claim 1), 
wherein the end effector destination includes an end effector position, the tracking system measures a robot base pose (see [0121]-[0127]) and wherein the control system: 
a) determines a current robot base pose using signals from the tracking system (see [0121]-[0126]); and 
b) calculates a correction based on the current robot base pose (see [0127]),
and wherein the control system: 
b) calculates the end effector path using the end effector position at least in part using a reference robot base pose (see [0121]-[0127]).
Terada is silent regarding wherein the end effector destination includes an end effector pose, and wherein the control system: a) determines an end effector pose relative.
Li teaches a system for performing interactions within a physical environment (see all Figs.; [0002] and [0007]-[0011]), the system including:
a) a robot base that undergoes movement relative to the environment (see Figs. 2-6, mobile base 202/302; [0062] and [0077]);
b) a robot arm mounted to the robot base, the robot arm including an end effector mounted thereon (see Figs. 2-6, manipulator 204/304 and end effector 206/306; [0062] and [0077]);
c) a tracking system that measures a robot base position indicative of a position of the robot base relative to the environment (see Fig. 2, surface detection module 210 and tracking error determination module 214; [0062]); and
d) a control system (see Fig. 2, controller 208; [0062]) that:
i) acquires an indication of an end effector destination (see [0009] and [0030]-[0034]);
wherein the end effector destination includes an end effector pose, the tracking system measures a robot base pose (see Fig. 3, [0021], [0079]-[0082]) and wherein the control system: 
a) determines a current robot base pose using signals from the tracking system (see [0094]); and 
b) calculates a correction based on the current robot base pose (see [0094]).
and wherein the control system: 
a) determines an end effector pose relative (see Fig. 3 and [0094]); and 
b) calculates the end effector path using the end effector pose at least in part using a reference robot base pose (see [0094]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention modify the system of Terada to further instruct the control system to include an end effector pose in the end effector destination, as taught by Li. 
Li teaches determining end effector pose in order to follow a path parallel to a surface at a specified distance. Example applications of this technique include large structure inspection (e.g., welding and welding seam inspection), store checking (e.g., book scanning in a library) and painting in shipyards. A person having ordinary skill in the art would have been motivated to modify the system of Terada to determine an end effector pose to attain the same results. 
Regarding Claim 18
Terada teaches the system according to claim 1 (as discussed above in claim 1), 
Terada is silent regarding wherein the robot base moves with a slower dynamic response and the end effector moves with a faster dynamic response to correct for movement of the robot base away from an expected robot base position.
Li teaches wherein the robot base moves with a slower dynamic response and the end effector moves with a faster dynamic response to correct for movement of the robot base away from an expected robot base position (see [0096], [0065] and [0091]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention modify the system of Terada to move the robot base at a slower dynamic response and move the end effector at a faster dynamic response to correct for movement of the robot base away from an expected robot base position, as taught by Li. 
Li teaches a robotic base movement covering a large range, but at a slow response rate with low precision. Li further teaches an end effector movement with a fast response rate and high precision, but covering a small range. Li teaches combining movement of the robotic base and end effector in order to cover a large range at a fast rate with high position. A person having ordinary skill in the art would have been motivated to modify the system of Terada in the same way to attain the same results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664